Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 2, 3, 5-16, 18, 19, 23, 25, 26, 28, 29, 35, 37, 38, 40-44, 47-52 and 54 have been cancelled.
Claims 1, 4, 17, 20-22, 24, 27, 30-34, 36, 39, 45, 46, 53 and 55 are pending. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 3/23/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 4, 20-22, 24, 27, 30-34, 45 and 55 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 7776306). Applicant has amended the claims to overcome this rejection. Accordingly, it is withdrawn. 

The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 17, 20-22, 24, 27, 30-34, 36, 39, 45, 46, 53 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maynard, NP. (US 20130136849) and Diaz-Alvarez et al. (Chem. Commun 2011;47:6208-6227). 

Applicant claims, for example:

    PNG
    media_image1.png
    460
    757
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 4, 20, 22, 24, 31, 33, 34, 36, 45, 46, 53 and 55, Maynard is directed to sub-micron compositions and methods of preparing such compositions (Title; Abstract; claims 1-38). Maynard teaches methods where an aqueous solution of a metal salt such as copper or zinc with an amine ligand ([0057-0060, 0126]; claims 1, 23-26) has the pH adjusted with a source of carbon dioxide such as carbonic acid [0064], which is carbon dioxide gas dissolved in water (CO2 + H2O <=> H2CO3), to produce an insoluble form of the metal such as copper carbonate that precipitates out in aqueous solution ([0061, 0106]; claim 43). It is noted that super critical carbon dioxide may be used as a solvent as well (Claim 13; [0043, 0121]) which is a solution comprising carbon dioxide and a source of carbon dioxide gas under pressure greater than atmospheric pressure that would be admixed with the solution 
	With regard to instant claim 17, Maynard teaches heating the metal hydroxide solution to obtain the oxide of the metal [0155].
	With regard to instant claim 21, basic copper carbonate naturally has a solubility in water of less than 0.1 g/L at 20 °C due to its insolubility in water.
	With regard to instant claim 27, reacting the metal with one or more amine ligands that forms a soluble complex with the metal under alkaline conditions in an aqueous alkaline medium comprising a base is naturally performed when a solution of the metal chelate with the amine compounds is performed [0057-0069].  
	With regard to instant claims 32 and 55, Maynard teaches ammonia to solubilize the copper component [0006] and ammonia to adjust the pH [0064, 0107]. 
	With regard to instant claim 39, Maynard teaches anionic polycarboxylate polyacrylates as the dispersant as well as one or more anionic, non-ionic or cationic surfactants ([0050, 0122]; claim 32).
	With regard to instant claim 45, Maynard teaches that the sub-micron compositions are stable in excess of 12 months [0152-0153] and copper carbonate remained stable for at least 1 week without any settling or agglomeration [0165] which appears to be under standard conditions as instantly claimed. 

	With regard to instant claim 53, Maynard teaches a method of treating a substrate by applying to the substrate a composition comprising submicron particles of a metal salt prepared by the method (claims 38 and 50-53; [0082]). 
	Diaz-Alvarez et al. teaches that glycerol is well known in the art for dissolving inorganic salts and transition metal complexes (page 6210, lower left column Glycerol). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Maynard is that Maynard do not expressly teach providing an aqueous alkaline solution comprising a metal, one or more ligand that forms a soluble complex with the metal under alkaline conditions in an aqueous alkaline medium comprising a base with a pH of at least 9. 
2. The difference between the instant application and Maynard is that Maynard do not expressly teach wherein the one or more ligand is glycols, glycerol or ethylene glycol. This deficiency in Maynard is cured by the teachings of Diaz-Alvarez et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a chemical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Maynard where an aqueous alkaline solution comprising a metal, one or more ligand that forms a soluble complex with the metal under alkaline conditions in an aqueous alkaline medium comprising a base with a pH of at least 9, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it would appear that the solution of Maynard is implicitly alkaline especially when amine or ammonium agents are provided to solubilize the metal where the artisan would have an excess of ligand to force the equilibrium to the soluble complex of the metal. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Additionally, it would appear to be desirable to have the pH of at least 9 which would mean an excess of alkaline agent and the equilibrium would favor the soluble complex. Consequently, it is merely measurement of the pH and observing a pH of at least 9 with a reasonable expectation of success in the absence of evidence to the contrary. 

One of ordinary skill in the art would have been motivated to do this because Maynard teach and suggest providing a solution of the metal and guide the artisan to ammonium and amine ligands that solubilize the metal. However, the ordinary artisan is also aware that glycerol serves to solubilize transition metal complexes as taught by Diaz-Alvarez et al. Thus it would be obvious to substitute one ligand for another to solubilize the metal with a reasonable expectation of success. Additionally, it is the Examiner’s position that a polyhydric alcohol such as glycerol renders obvious other polyols that are instantly claimed to serve the same purpose to the ordinary artisan. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:

Applicant then argues: “Maynard relates to sub-micron compositions, but does not disclose or even remotely suggest precipitating submicron particles of a metal salt from a solution comprising one or more dispersant. Maynard refers to dispersants in the Background section after precipitation and during milling of particles (see paragraphs [0013] and [0015] of Maynard).” Respectfully, the Examiner cannot agree because while Maynard teaches that the need for surfactants and dispersants may be limited [0211] or not required [0169, 0204], Maynard clearly suggests adding surfactants or dispersants at any time [0050, 0056] and when required [0113]. Thus Maynard does not teach away from using surfactants or dispersants and in fact teaches adding them when required. Therefore, this argument by Applicant is not persuasive. 
Applicant then asserts that Maynard does not suggest admixing carbon dioxide gas but only suggests the use of super critical carbon dioxide as a solvent and not a reactant. Applicant concludes by asserting that there is no disclosure or suggestion to use carbon dioxide to reduce the pH of an aqueous solution comprising a metal and one or more ligand, such that submicron particles of a metal salt precipitate. Respectfully, the Examiner cannot agree because Maynard teaches that:
the alteration of the physicochemical environment can be a change in pH (claim 3);
the sub-micron dispersion includes water (claim 5); and
the solvent in the supercritical state is carbon dioxide (claim 13). 

2 gas will be acidic. See Toews et al. (Anal, Chem, 1995;67:4040-4043). In other words, Applicant did not discover that carbon dioxide can reduce the pH of an aqueous solution. Thus, when performing the embodiment of Maynard et al. with supercritical carbon dioxide, the pH will of the alkaline solution will be reduced in the pH range as instantly claimed in the absence of evidence to the contrary. 
Respectfully, none of Applicant’s arguments are persuasive and the claims remain rejected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613